Citation Nr: 0200818	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's service-connected prostate adenocarcinoma, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1948 to September 
1949; from October 1951 to October 1955; and from November 
1955 to October 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which established service connection for prostate 
adenocarcinoma and assigned a 10 percent evaluation for that 
disability.  In his October 2000 Appeal to the Board (VA Form 
9), the veteran requested both a hearing before a Department 
of Veterans Affairs (VA) hearing officer and a hearing before 
a Member of the Board sitting at the RO.  In March 2001, the 
veteran was afforded a hearing before a VA hearing officer.  
In June 2001, the RO increased the evaluation for the 
veteran's prostate adenocarcinoma from 10 to 20 percent.  In 
October 2001, the Board wrote to the veteran and requested 
that he clarify whether he still desired a hearing before a 
Member of the Board.  The Board informed the veteran that if 
he did not respond to the Board's request within thirty days, 
he would be scheduled for a hearing before a Member of the 
Board sitting at the RO.  The record does not reflect that 
the veteran responded to the Board's October 2001 request.  
The veteran has been represented throughout this appeal by 
the American Legion.  


REMAND

The veteran has requested a hearing before a Member of the 
Board sitting at the RO.  The requested hearing has not been 
scheduled.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claim.  



		
	C.W. Symanski
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


